Citation Nr: 1753972	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic renal failure.

2.  Entitlement to service connection for non-insulin dependent diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral vascular disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1965 to February 1967.  During his period of service, the Veteran earned the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for chronic renal failure, non-insulin dependent diabetes mellitus, hypertension, and peripheral vascular disease. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination for his chronic renal failure, non-insulin dependent diabetes mellitus, hypertension, or peripheral vascular disease claims, despite the evidence of current disability and his contentions that his disabilities are related to asbestos exposure during service.  These claims must be remanded for VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed chronic renal failure, non-insulin dependent diabetes mellitus, hypertension, and peripheral vascular disease.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

3.  Thereafter, schedule the Veteran for VA examinations with appropriate examiners to address the nature and etiology of his claimed chronic renal failure, non-insulin dependent diabetes mellitus, hypertension, and peripheral vascular disease.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination reports.  Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.

With regard to the Veteran's claimed chronic renal failure, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's chronic renal failure was caused or aggravated by his active service, to include any asbestos exposure therein.

With regard to the Veteran's claimed non-insulin dependent diabetes mellitus, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's non-insulin dependent diabetes mellitus was caused or aggravated by his active service, to include any asbestos exposure therein.

With regard to the Veteran's claimed hypertension, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his active service, to include any asbestos exposure therein.

With regard to the Veteran's claimed peripheral vascular disease, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral vascular disease was caused or aggravated by his active service, to include any asbestos exposure therein.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims for service connection for chronic renal failure, non-insulin dependent diabetes mellitus, hypertension, or peripheral vascular disease.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




